Citation Nr: 1705215	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for adenocarcinoma of the thyroid, with metastasis to the left cervical nodes, to include as a result of exposure to ionizing radiation in service.

2. Entitlement to service connection for a skin disorder, to include as a result of exposure to ionizing radiation in service.

3. Entitlement to service connection for diabetes mellitus, to include as a result of exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law Judge during a February 2010 Travel Board hearing.  A transcript of that hearing is associated with the claims file.

This case was most recently before the Board in March 2015 when it was remanded for additional development.  It has returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's cumulative in-service exposure to ionizing radiation measured no more than 0.000003 Roentgen.

2. Although it is a radiogenic disease, the competent and credible evidence fails to establish that the Veteran's thyroid cancer is etiologically related to his active service, to include any in-service exposure to ionizing radiation.  

3. The competent and credible evidence fails to establish that the Veteran's diabetes mellitus is etiologically related to his active service, to include any in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

1. Adenocarcinoma of the thyroid was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2. Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).





	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § § 5103, 5103A; 38 C.F.R. § § 3.159, 3.326(a).

The duty to notify has been met.  See June 2005, August 2005, and March 2006 VCAA correspondence and February 2010 hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment and personnel records are in the file.  Private treatment records identified by the Veteran have also been obtained, to the extent possible.  Written statements from the Veteran and individuals on his behalf have also been obtained.  The Veteran has not advised either the RO or the Board that additional evidentiary development is needed and none is otherwise found by the Board to be outstanding.

VA has also undertaken all of the needed development set out in 38 C.F.R. § 3.311.  Specifically, VA has obtained dose estimates of ionizing radiation, a medical opinion as to the probability that the Veteran's thyroid cancer and diabetes mellitus are the result of inservice radiation exposure, and an opinion of the Under Secretary for Benefits was obtained. 

A medical opinion was obtained in August 2015 to address the question of whether the Veteran's thyroid cancer and diabetes mellitus were related to his in-service exposure to ionizing radiation.  That opinion was more than adequate.  In that regard, the Board acknowledges that the opinion did not address the question of whether the claimed disabilities were directly related to service other than under the ionizing radiation theory.  However, as will be discussed, there is no medical or lay evidence suggesting that the disabilities had their onset in service or within a year of service discharge or were otherwise related to service beyond the ionizing radiation argument.  The Board emphasizes that the Veteran and his representative has limited the service connection argument to the ionizing radiation theory.  A remand to obtain such an opinion be fruitless and a waste of government resources.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (additional burdens need not be imposed on VA if no benefit will go to the claimant).

As noted above, this case was remanded in March 2015 for additional development.  In accordance with the remand directives, an opinion was obtained from the Director, Compensation Service in August 2015.  The Board finds that there has been substantial compliance with its remand and that another remand to obtain additional information would not benefit the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection 

The Veteran seeks service connection for adenocarcinoma of the thyroid and diabetes mellitus, each to include as a result of exposure to ionizing radiation.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors and diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As malignant tumors and diabetes mellitus are chronic diseases, the theory of continuity of symptomatology is applicable with respect to the Veteran's claims.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran contends that his thyroid cancer and diabetes mellitus are the direct result of military service, notably, his exposure to ionizing radiation while stationed on the Islands of Saipan or Guam or in transit to Pearl Harbor in 1945.  According to the Veteran's and corroborating witness statements, the Veteran was told that radiation fallout followed certain air currents over the Mariana Islands.  The Veteran also testified during his February 2010 hearing that he believed there was radiation fallout in the water where he was traveling from Guam to Pearl Harbor.  Accordingly, the Veteran asserts that he was exposed to radiation through the air and water after the 1945 bombings in Hiroshima and Nagasaki.  The Veteran testified that he was diagnosed with thyroid cancer in 1951 and diabetes mellitus about 10 years prior to the hearing, in 2000.     

The Veteran does not allege, nor does the record otherwise demonstrate, that his thyroid cancer or diabetes mellitus were present in service or within the one-year period after he was discharged from military service in December 1945.  The Veteran's primary argument is that these disabilities are the direct result of having been exposed to ionizing radiation.  

Insofar as radiation exposure is concerned, service connection for a disability which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).

First, a radiation-exposed veteran may be presumptively service-connected for any of the specific diseases listed in 38 C.F.R. § 3.309(d), which encompass a variety of different forms of cancer.

A "radiation-exposed veteran" is one who participated in a radiation-risk activity which, by definition, means the onsite participation in a test, or within six months of the test, involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at other certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.

The Board notes at the outset that the Veteran is not a "radiation exposed veteran" for purposes of 38 C.F.R. § 3.309(d)(3), as he has not participated in one of the specifically listed radiation-risk activities, such as on-site participation in an atmospheric detonation of a nuclear device, service in Hiroshima or Nagasaki following World War II, or any other specified activity.  The Veteran has not asserted such participation.

However, if the requirements for presumptive service connection under 38 C.F.R. § 3.309(d)(3) are not met, service connection may also be established if the evidence shows the existence of any other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) or other claimed diseases considered to be radiogenic through a showing of competent scientific or medical evidence.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).

The Veteran has been diagnosed with metastatic carcinoma of the thyroid, a "radiogenic disease" under 38 C.F.R. § 3.311.  The Veteran contends that he was exposed to radiation in service while serving in Saipan, Guam, and on his sea travels to Pearl Harbor in 1945.  Additionally, the Veteran's personnel records indicate that he participated in a night vision test using a "Radium Plaque Adaptometer" in September 1944.  Requests from the Personnel Information Exchange System and the Naval Dosimetry Center were returned negative for any records of the Veteran having been exposed to radiation in service, and his file does not contain a Form DD 1141 (Record of Occupational Exposure to Ionizing Radiation).  

In April 2011, the Naval Dosimetry Center (NDC) indicated that a review of their exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran.  On further inquiry, the NDC forwarded the claims to the Defense Threat Reduction Agency (DTRA) regarding the Veteran's reports of exposure to radioactive fallout from the 1945 bombings of Hiroshima and Nagasaki.  The claims were also forwarded to the Bureau of Medicine and Surgery (BUMED) regarding the Veteran's potential exposure to ionizing radiation while being tested with the Radium Plaque Adaptometer in 1944. 

June 2011 correspondence from the DTRA states that there is no evidence that the Veteran was exposed to ionizing radiation in service.  The DTRA indicated:

Saipan is approximately 1,360 nautical miles (nmi) to the southeast of both Hiroshima and Nagasaki.  Guam is approximately 1,420 nmi southeast of both cities.  Additionally, the closest point of approach to Japan during an ocean voyage from Guam to Pearl Harbor would have been approximately 1,400 nmi to the southeast, shortly after departing Guam.  Fallout from the detonations over Hiroshima and Nagasaki traveled to the north and west (Hiroshima) and east (Nagasaki), respectively, and did not pass over Saipan or Guam...Neither Saipan nor Guam received any measurable fallout from these detonations.  Likewise, there would have been no measurable radiation in the sea water between Guam and Pearl Harbor from October to December, 1945.  Accordingly, [the Veteran] did not receive any measurable radiation as the result of his activities in 1945.
  
The Veteran's dose estimate was as follows: external gamma dose was 0.000 rem; upper bound total external gamma dose 0.000 rem; internal committed alpha dose to the thyroid 0.000 rem; upper bound committed alpha dose to the thyroid 0.000 rem; internal committed beta plus gamma dose to the thyroid 0.000 rem; upper bound committed beta plus gamma dose to the thyroid 0.000 rem; internal committed alpha dose to the pancreas 0.000 rem; upper bound committed alpha dose to the pancreas 0.000 rem; internal committed beta plus gamma dose to the pancreas 0.000 rem; upper bound committed beta plus gamma dose to the pancreas 0.000 rem; total skin dose beta plus gamma (nose) 0.000 rem; upper bound total skin dose beta plus gamma (nose) 0.000 rem.  (See DTRA's June 2011 letter to the RO).

In October 2011,  BUMED calculated the expected dose to an individual undergoing night vision testing using the Radium Plaque Adaptometer.  The result was 0.000003 Roentgen, or 3 Microgen.  BUMED indicated that this is less than 0.1% of the dose received during a routine chest X-ray, "far below allowable limits to members of the general public by today's radiation protection standards and those of 1944."  

In March 2015, the Board referred the claim to the Under Secretary for Benefits, who, in turn, referred the claim to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, and a medical opinion as to whether it is at least as likely as not that the Veteran's thyroid cancer and diabetes mellitus were the result of exposure to ionizing radiation.

In August 2015, the Director, Post 9-11 Era Environmental Health Program, Dr. P.C., opined that it is "unlikely" that the Veteran's thyroid cancer or diabetes mellitus can be attributed to exposure to ionizing radiation while in military service.  With respect to a dose estimate, Dr. P.C. stated that based on the results of investigations by the Defense Threat Reduction Agency and the Naval Dosimetry Center, the assumption was that the Veteran was not exposed above normal background levels.  His opinion went on to state that: 

The Health and Physics Society, in their position statement PS010-2, Radiation Risk in Perspective, revised in July of 2010...goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent.

In August 2015, after reviewing the Veteran's diagnoses, past medical history, age at exposure, and the report from Dr. P.C., the Director of Compensation service found that there was "no reasonable possibility that the Veteran's thyroid metastasis to the left cervical nodes...and diabetes mellitus can be attributed to ionizing radiation exposure."

The Board finds that the Director's opinion complied with the requirements of 38 C.F.R. § 3.311(c), and is of high probative value in this case.  The opinion considers the Veteran's medical history, age at exposure, and the opinions of Dr. P.C., BUMED, and the DTRA.  Moreover, a review of the evidence of record indicates that the information supplied to the Director was accurate, and there is no reason to conclude that the Director's conclusions were made based on an incorrect factual basis.  See 38 C.F.R. § 3.311(e).

In support of his claim, the Veteran has submitted statements from J.W. and J.C., who served with the Veteran and were later diagnosed with various cancers.  J.C. reiterated that radiation clouds drifted across the Mariana Islands.  J.W. indicated that a large number of Veterans who served on the same ship have died as a result of cancer and he feels there is a correlation between cancer and the atom bombs dropped while they were serving off the shores of Japan.  A statement from J.W.'s physician is also of record, indicating that J.W. was followed by the clinic for cancer of the tongue.  The physician opined that it was "medically possible that this cancer developed due to exposure to radiation from the atomic bomb."  When there is conflicting evidence in the record, the Board must assess the weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

J.W. and J.C. are found competent to comment on where they were stationed and what they were told regarding radiation fallout.  Neither are shown to be competent to provide opinions pertaining to dose estimates, radiation fallout, or the etiology of cancer.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  While J.W.'s physician is competent to comment on etiology, the physician did not have the benefit of access to the Veteran's claims file indicating that the Veteran was not exposed to radiation from the atomic bomb.  Additionally, as the physician's statement pertains to J.W.'s conditions, it is not probative regarding a nexus in the Veteran's specific case.  The opinion was even couched in speculative terms, which further erodes its probative strength.  The conclusions in the August 2015 medial opinion also outweigh the private physician opinion.  Specifically, as is noted in 38 C.F.R. § 3.311(e), the impact of ionizing radiation exposure has on an individual is subject to many factors such as the dose amount, duration of exposure, time since exposure, and the individual characteristics of the exposed individual (i.e. height, weight, and gender), factors not considered by J.W.'s physician.  

The Veteran has also submitted Internet articles pertaining to the USS Woodworth (DD460) or DesRon 12 Destroyer Squadron.  However, these articles do not show that the ship participated in the occupation of Hiroshima or Nagasaki from September 1945 to July 1946 or that the Veteran had any exposure to radiation.  These articles also do not in any way relate the Veteran's thyroid cancer or diabetes mellitus to his minimal in-service radiation exposure.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").  As such, the articles are of minimal value to the Veteran's specific situation.

Therefore, the preponderance of the evidence does not indicate that the Veteran's thyroid cancer or diabetes mellitus are at least as likely as not related to any in-service radiation exposure.  Service connection is not warranted on this basis.

Although it has been the Veteran's primary assertion that his thyroid cancer and diabetes mellitus are attributable to in-service ionizing radiation exposure, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this case, service connection is not warranted based on active duty service.  The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a thyroid disorder such as thyroid cancer or diabetes mellitus.  He does not contend otherwise.  

Further, post-service evidence does not reflect thyroid symptomatology until the Veteran was diagnosed with thyroid cancer in August 1951, 6 years after he left active duty.  The medical evidence does not reflect, and the Veteran does not dispute, evidence of treatment for diabetes mellitus until 2000, over 55 years after service discharge.  Moreover, the Veteran has never asserted that his claimed disorders were present since active duty or in any way directly related to active service (other than through the purported radiation exposure).  Therefore, continuity of symptomatology has not been established, either through the competent medical evidence of record or through the Veteran's statements.

The Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty.  There is no evidence of record indicating such a relationship.  Significantly, no treating physician has concluded that such a relationship exists, and the Veteran has not contended so.  To the extent that the Veteran may relate his thyroid cancer or diabetes mellitus to active service, the Board finds that he is not competent to provide testimony regarding etiology.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims for service connection for thyroid cancer and diabetes mellitus.  Therefore, his claims must be denied.


ORDER

Service connection for adenocarcinoma of the thyroid, with metastasis to the left cervical nodes, to include as a result of exposure to ionizing radiation, is denied.

Service connection for diabetes mellitus, to include as a result of exposure to ionizing radiation, is denied.


REMAND

The Board finds that the June 2016 addendum opinion regarding the Veteran's claimed skin condition is inadequate.  The physician inaccurately reported that the Veteran testified that his in-service blisters were diagnosed as scabies and treated to resolution.  The Veteran actually testified that, "They didn't know what it was" and that, "It went away and it came back a couple of times after I got home."   

When VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In order to afford the Veteran with every possible consideration, an addendum opinion should be obtained addressing the nature and etiology of the Veteran's claimed skin condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who provided the June 2016 addendum opinion, if available.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The claims file and a copy of this remand should be available and reviewed by the examiner.  The examiner is asked to opine on the etiology of the Veteran's skin condition.  Specifically, the examiner is asked:

Is it as least as likely as not (a 50 percent probability or greater) that any of the Veteran's diagnosed skin disorders had their onset in service or are otherwise related to service?

Consideration should be given to the Veteran's reports of in-service blisters that were undiagnosed and reappeared after service discharge.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

2. Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


